internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p plr-115626-99 date date legend retirement_system trust board program state x date a date b year c this is in response to a letter dated date and subsequent correspondence requesting a ruling concerning the exclusion of income of trust from gross_income under sec_115 of the internal_revenue_code facts retirement_system was created by the legislature of state x on date a for the purpose of providing for retirement income for public school employees within state x membership in retirement_system is mandatory for all public school employees employers are required to make regular member contributions for current service credits in addition to contributions from public elementary middle and high schools contributions from state-owned colleges and universities as well as state x itself for employees of the department of education are required the required employer contributions are actuarially determined retirement_system provides for retirement annuity disability and death_benefits since year c employer contributions have included the amount necessary to fund a health insurance premium assistance program for annuitants trust was created by board pursuant to a statute of state x in order to operate program program is a participant-funded group health insurance program for annuitants spouses of annuitants survivor annuitants and dependents the general assembly of state x amended the retirement code on date b giving the board the authority to sponsor such a health insurance program as well as the authority to promulgate regulations concerning the health insurance program all funds related to the health insurance program are maintained and accounted for separately from the public school retirement fund plr-115626-99 the board ex officio acts as the trustee of trust the board consists of fifteen members as follows the secretary of education ex officio the state treasurer ex officio two senators of state general assembly two members of the house of representatives of state general assembly the executive secretary of the state x school boards association ex officio two members appointed by the governor of state x three members elected by the active professional members of the retirement_system from among their number one member elected by the annuitants from among their number one member elected by the active nonprofessional members of the retirement_system from among their number and one elected by members of the state x public school boards from among their number the expenses of administrative employees of the board are paid_by state x as trustee the board has fiduciary duties to operate trust solely in the interest of and for the exclusive benefit of the annuitants and those covered through them who are participants in program the declaration of trust will be amended to provide that upon termination of trust the remaining assets of trust are to be used to pay the expenses of administration of program as then in effect and to provide continuation of benefits under program until trust assets are exhausted funding for program is provided by the participants either directly to the providers through a third-party administrator or by automatic deduction from their pension check if the monthly insurance premium is covered entirely through a combination of the monthly health insurance assistance payment and deductions from the monthly annuity check then the insurance premium is paid_by retirement_system directly to trust if the monthly insurance premium cannot be covered through a combination of the health insurance assistance payment and a deduction from the participant’s monthly annuity check the participant pays the full amount of the premium directly to the third-party administrator law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 of the code the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some plr-115626-99 yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue trust was created pursuant to state statute to operate program for participants in retirement_system participation in the retirement_system is mandatory for all individuals employed by or affiliated with public school entities recognized under state x law funding for program is provided by public school entities within state x in the form of health insurance premium assistance and by deductions from annuity checks sent to participants trust was created by state x to provide a mechanism whereby public school employees upon retirement can participate in a group health insurance program based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code under sec_115 of the code income of trust must accrue to states or their political subdivisions upon termination trust's remaining assets must be applied by the trustee to provide continuation of benefits under the program until trust assets are exhausted private interests do not participate in or benefit from income of trust other than as provided in revrul_90_74 accordingly the income of trust accrues to political subdivisions of states and entities whose income is excludable from gross_income under sec_115 holding based on the information and representations submitted by trust and provided that the dissolution clause in the declaration of trust is amended as described above we hold that the income of trust is excludable from gross_income under sec_115 except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
